             Case 1:21-cv-00733-SHS Document 10 Filed 04/15/21 Page 1 of 1
                                                                         108-26 64th Avenue, Second Floor
                                                                         Forest Hills, NY 11375
                                                                         Tel.: 929.324.0717
                                                                         E-mail: marskhaimovlaw@gmail.com
  Mars Khaimov Law, PLLC


                                                                         April 15, 2021

    VIA ECF
    Hon. Judge Sidney H. Stein                                  MEMO ENDORSED
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

           Re: Paguada v. American Retail Supply Corp
               Case No. 1:21-cv-00733-SHS

    Dear Judge Stein,

            The undersigned represents Plaintiff Dilenia Paguada (hereinafter "Plaintiff") in the
    above-referenced matter.
            The initial conference for this matter is set for April 16, 2021. Defendant was served on
    February 18, 2021 and has yet to appear. It is now April 15, 2021, and Plaintiff is in the process
    of obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the
    Court for a Default Judgment in accordance with its Individual Rules.
            Accordingly, the undersigned requests that the April 16th Conference be adjourned sine
    die, and further requests that Plaintiff be granted an additional 30 days in which to obtain the
    Certificate of Default and present the Court with a Motion for Default Judgment.

           Thank you for your time and consideration of the above request.

                                                                       ls/Mars Khaimov
                                                                       Mars Khaimov, Esq., Principal
                                                                       Mars Khaimov Law, PLLC
The plaintiff shall file her motion for default judgment, on notice to defendant, on or
before May 21, 2021. See Judge Stein's Individual Rules at https://
www.nysd.uscourts.gov/hon-sidney-h-stein. The April 16 conference is adjourned sine die.


    Dated: New York, New York
           April 15, 2021
